Citation Nr: 1528053	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cold injury residuals in the feet and ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In May 2015, the Veteran testified  at a hearing before the undersigned in Washington, D.C..  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the September 2014 statement of the case (SOC).   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issue of entitlement to service connection for cold injury residuals in the hands was raised at the May 2015 hearing, but has not been adjudicated by the AOJ.  See Hearing Transcript, p. 22.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Cold injury residuals of the feet and ankles are related to service.   


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for cold injury residuals in the feet and ankles have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for cold injury residuals in the feet and ankles, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Due consideration must be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. §§ 1154(a).

According to VA regulations set out in VA Manual, M21-1MR, III.iv.4.E,21,d, service connection for residuals of a cold injury should be awarded if the cold injury was incurred during military service and an intercurrent nonservice-connected cause cannot be determined.  When considering the possibility of intercurrent cause, reasonable doubt must be resolved in the Veteran's favor.  Id.  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for cold injury residuals in the feet and ankles is warranted.

The Veteran has current diagnoses of osteoarthritis in the feet, mild peripheral vascular ischemia, and arthritis of the ankles, documented on VA examination in March 2013.  

The Veteran contends that he was exposed to extremely cold weather while serving in Korea in the winters of 1952 and 1953.  He contends that he worked as a mechanic in areas with only overhead cover and no heat, and that there was no heat in the vehicles he drove, or in the guard tower where he stood watch.  See May 2013 Notice of Disagreement.  Additionally, he testified at the hearing that his duties included driving a truck to transport water, and that the water frequently spilled on his non-weather protected boots.  See Hearing Transcript.

The Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  See VBMS Entries March 12, 2010, September 23, 2010, November 7, 2012.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's DD Form 214 shows one year, five months, and twenty-one days of foreign service.  He was awarded the Korean Service Medal.  His DD Form 214 shows that his military occupational specialty was track vehicle repairman.

The Board finds the Veteran is competent to provide evidence regarding the nature of his service, which included exposure to cold weather.  Symptoms related to cold weather exposure are capable of lay diagnosis because they are readily sensed by the person experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran is also credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's assertions regarding the nature of his service have been consistent throughout the appeal, and even prior to filing a claim.  See, e.g., VBMS Entry January 14, 2010.  His contentions are further supported by the information contained in his DD214 Form and limited personnel records that have been submitted.  As such, the Veteran is both competent and credible regarding his assertions as to the nature of his service, which included excessive cold weather exposure, including in wet conditions.

On the matter of nexus, the March 2013 VA examiner offered contradicting statements.  She opined both that the Veteran's degenerative joint disease of the feet was age related, and also that, "Veteran has effect of cold injuries."

As such, the evidence is in relative equipoise in showing that the current disorders of the feet and ankles are related to cold weather exposure in service.  Moreover, the Veteran is competent to report experiencing symptoms of cold weather exposure during service, and his lay assertions are found to be credible for the purpose of linking the onset of his symptoms to active service in Korea.  No intercurrent nonservice-connected cause for the Veteran's disorders is raised by the record.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the Veteran's cold injury residuals in the feet and ankles.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for cold injury residuals in the feet and ankles is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


